DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-26 are subject to restriction by the Examiner.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows (please elect one from the following Species A-C): 
Species A: Figures 1-5 & 8, double worm gear retractor
Species B: Figures 6-8, single worm gear retractor
Species C: Figures 9-17, embedded single worm gear retractor
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-C lack unity of invention because even though the inventions of these groups require the technical feature of a turbine-worm retractor for an implantable tongue pulling device comprising: a control switch capable of adjusting a pulling force of a traction wire, a traction wire , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhou (US 11000403 B2, see attached PTO-892).
	Zhou teaches the special technical feature of a turbine-worm retractor (Figure 1- retractor 3) for an implantable tongue pulling device (Abstract, Figure 1- implanted tongue pulling device implanted into the tongue body 4 as shown) comprising: a control switch (Abstract- “The retractor includes a casing, a control switch and a pull line fixing device mounted on the casing.”, Figures 22A-22Q- control switch 301) capable of adjusting a pulling force of a traction wire (Claim 1- “the pull line having an adjustable length that is adjusted using a control switch that is connected to a second end of the pull line”, Figure 1- pull line 2), a traction wire fixing device for fixing the traction wire (Abstract- “The retractor includes a casing, a control switch and a pull line fixing device mounted on the casing.”, Figures 22A-22Q- pull line fixing device 302); and a casing (Abstract- “The retractor includes a casing, a control switch and a pull line fixing device mounted on the casing.”, Figures 22A-22Q- casing 304), wherein: the control switch 301 and the traction wire fixing device 302 are housed in the casing (Figures 22A-22Q- portions of control switch 301 and pull line fixing device 302 are shown to be housed within casing portions 304); the control switch 301 is a turbine-worm gear structure (Figures 22A-22D- control switch 301 and additional portions of 301 to be a turbine-worm gear structure) further including a worm (Figures 22A-22D- either of tightening switch 301C or loosening switch 301D of control switch 301 having a pushrod structure) and turbine (Figures 22B-22D- control switch 301 is shown to be a gear or turbine); a rotation of the worm drives the turbine to rotate in a clockwise or counterclockwise direction (Figures 22C-22D- arrows show both directions of rotation of the control switch 301 gear when ratchet 301B2 of both switches 301C, 301D is rotated); and the traction wire fixing device is provided on the 
The restriction requirement is being mailed as Applicant and Inventor are foreign entities and may need additional consideration of the restriction requirement via a written action. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        February 7, 2022

/KERI J NELSON/Primary Examiner, Art Unit 3786